 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into effective as of January 1,
2013 (the “Effective Date”), by and between Navidea Biopharmaceuticals, Inc., a
Delaware Corporation with a place of business at 425 Metro Place North, Suite
450, Dublin, Ohio 43017-1367 (the “Company” or “Navidea”) and [_____________]
(the “Employee”).

 

WHEREAS, the Company and the Employee wish to establish new terms, covenants,
and conditions for the Employee’s continued employment with the Company through
this agreement (“Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as [______________] and in such
equivalent, additional or higher executive level position or positions as shall
be assigned to him by the Company’s Board of Directors. While serving in such
executive level position or positions, the Employee shall report to, be
responsible to, and shall take direction from the Chief Executive Officer of the
Company. During the Term of this Employment Agreement (as defined in Section 2
below), the Employee agrees to devote substantially all of his working time to
the position he holds with the Company and to faithfully, industriously, and to
the best of his ability, experience and talent, perform the duties that are
assigned to him. The Employee shall observe and abide by the reasonable
corporate policies and decisions of the Company in all business matters.

 

The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in corporations and firms other than the
Company and its subsidiaries and (b) any investment or ownership interest in any
corporation or firm other than the Company beneficially owned by the Employee
(excluding investments in life insurance policies, bank deposits, publicly
traded securities that are less than five percent (5%) of their class and real
estate). The Employee will promptly notify the Board of Directors of the Company
of any additional positions undertaken or investments made by the Employee
during the Term of this Employment Agreement if they are of a type which if they
had existed on the date hereof, should have been listed on Exhibit A hereto. As
long as the Employee’s other positions or investments in other firms do not
create a conflict of interest, violate the Employee’s obligations under Section
7 below or cause the Employee to neglect his duties hereunder, such activities
and positions shall not be deemed to be a breach of this Employment Agreement.

 

2.Term of this Employment Agreement. Subject to Sections 4 and 5 hereof, the
Term of this Employment Agreement shall be for a period of twenty-four (24)
months, commencing January 1, 2013 and terminating December 31, 2014.

 

3.Compensation. During the Term of this Employment Agreement, the Company shall
pay, and the Employee agrees to accept as full consideration for the services to
be rendered by the Employee hereunder, compensation consisting of the following:

 

A.Salary. Beginning on the first day of the Term of this Employment Agreement,
the Company shall pay the Employee a salary of [_____________] per year, payable
in semi-monthly or monthly installments as requested by the Employee. Further,
the Company agrees to review the Employee’s base salary by January 1, 2014.

 

B.Bonus. The Compensation, Nominating and Governance Committee (the “Committee”)
of the Board of Directors will, on an annual basis, review the performance of
the Company and of the Employee and will pay such bonus, as it deems
appropriate, in its discretion, to the Employee based upon such review. Such
review and bonus shall be consistent with any bonus plan adopted by the
Committee, which covers the executive officers and employees of the Company
generally. Any bonus earned in any calendar year will be payable in the first
calendar quarter of the following calendar year.

 

C.Benefits. During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company.

 



1

 

 

 

D.Stock Options. The Committee of the Board of Directors may, from time-to-time,
grant stock options, restricted stock purchase opportunities and such other
forms of equity-based incentive compensation as it deems appropriate, in its
discretion, to the Employee under the Company’s Stock Option and Restricted
Stock Purchase Plan, 1996 Stock Incentive Plan and Fourth Amended and Restated
2002 Stock Incentive Plan (the “Stock Plans”). The terms of the relevant award
agreements shall govern the rights of the Employee and the Company thereunder in
the event of any conflict between such agreement and this Employment Agreement.

 

E.Vacation. The Employee shall be entitled to twenty-five (25) days of vacation
during each calendar year during the Term of this Employment Agreement.

 

F.Expenses. The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

 

G.Clawback Policy. The Company’s obligation to pay any bonus or stock-based
incentive compensation under paragraphs B. or D. of this Section 3, and the
Employee’s right to receive or retain such compensation, shall be subject to any
policy adopted by the Board of Directors or the Committee (or any successor
committee of the Board of Directors with authority over executive compensation)
pursuant to the “clawback” provisions of Section 304 of the Sarbanes-Oxley Act
of 2002, Section 10D of the Securities Exchange Act of 1934, or regulations
promulgated thereunder, or pursuant to any rule of any national securities
exchange on which the equity securities of the Company are listed implementing
Section 10D of the Securities Exchange Act of 1934, or regulations promulgated
thereunder.

 

4.Termination.

 

A.For Cause. The Company may terminate the employment of the Employee prior to
the end of the Term of this Employment Agreement “for cause.” Termination “for
cause” shall be defined as a termination by the Company of the employment of the
Employee occasioned by:

 

i.the failure by the Employee to cure a willful breach of a material duty
imposed on the Employee under this Employment Agreement or any other written
agreement between Employee and the Company within 15 days after written notice
thereof by the Company;

ii.the continuation by the Employee after written notice by the Company of a
willful and continued neglect of a duty imposed on the Employee under this
Employment Agreement;

iii.acts by Employee of fraud, embezzlement, theft or other material dishonesty
directed against the Company;

iv.the Employee is formally charged with a felony (other than a traffic
offense), or a crime involving moral turpitude, that in the reasonable good
faith judgment of the Board of Directors, results in material damage to the
Company or its reputation, or would materially interfere with the performance of
Employee’s obligations under this Employment Agreement; or

v.any condition which either results from the Employee’s substantial dependence,
as reasonably determined in good faith by the Board of Directors, on alcohol, or
on any narcotic drug or other controlled or illegal substance.

 

In the event of termination by the Company “for cause,” all salary, benefits and
other payments shall cease at the time of termination, and the Company shall
have no further obligations to the Employee.

 

B.Resignation. If the Employee resigns for any reason, all salary, benefits and
other payments (except as otherwise provided in paragraph G of this Section 4)
shall cease at the time such resignation becomes effective. At the time of any
such resignation, the Company shall pay the Employee the value of any accrued
but unused vacation time, and the amount of all accrued but previously unpaid
base salary through the date of such termination. The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.

 

C.Disability, Death. The Company may terminate the employment of the Employee
prior to the end of the Term of this Employment Agreement if the Employee has
been unable to perform his duties hereunder or a similar job for a continuous
period of six (6) months due to a physical or mental condition that, in the
opinion of a licensed physician, will be of indefinite duration or is without a
reasonable probability of recovery for a period of at least six (6) months. The
Employee agrees to submit to an examination by a licensed physician of his
choice in order to obtain such opinion, at the request of the Company, made
after the Employee has been absent from his place of employment for at least six
(6) months. The Company shall pay for any requested examination. However, this
provision does not abrogate either the Company’s or the Employee’s rights and
obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this paragraph C shall not be deemed to be a
termination for cause.

 



2

 

 

 

If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family for the
longer of twelve (12) months after such termination or the full unexpired Term
of this Employment Agreement on the same terms and conditions (including
applicable employee-paid premium contribution or co-pays) as were applicable
before such termination. In addition, for the first six (6) months of any
disability that results in the Employee being unable to perform any gainful
activity, the Company shall pay to the Employee the difference, if any, between
any cash benefits received by the Employee from a Company-sponsored disability
insurance policy and the Employee’s salary hereunder in accordance with
paragraph A of Section 3 above. At the time of any such termination, the Company
shall pay the Employee, the value of any accrued but unused vacation time, and
the amount of all accrued but previously unpaid base salary through the date of
such termination. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above.

 

Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.

 

D.Termination Without Cause. A termination “without cause” is a termination of
the employment of the Employee by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Employee. If the
Company terminates the employment of the Employee without cause, (whether before
the end of the Term of this Employment Agreement or, if the Employee is employed
by the Company under paragraph E of this Section 4, after the Term of this
Employment Agreement has ended) the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in paragraph F
of this Section 4 together with the value of any accrued but unused vacation
time and the amount of all accrued but previously unpaid base salary through the
date of such termination and shall provide him with all benefits to which he is
entitled under paragraph C of Section 3 for the longer of twelve (12) months or
the full unexpired Term of this Employment Agreement. The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3.

 

If the Company terminates the employment of the Employee because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Employee has decided not to
relocate also, such termination of employment shall be deemed to be without
cause.

 

E.End of the Term of this Employment Agreement. Except as otherwise provided in
paragraphs F and G of this Section 4 below, the Company may terminate the
employment of the Employee at the end of the Term of this Employment Agreement
without any liability on the part of the Company to the Employee, provided that
if the Employee continues to be an employee of the Company after the Term of
this Employment Agreement ends, his employment shall be governed by the terms
and conditions of this Agreement, but he shall be an employee at will and his
employment may be terminated at any time by either the Company or the Employee
without notice and for any reason not prohibited by law or no reason at all. If
the Company terminates the employment of the Employee at the end of the Term of
this Employment Agreement, the Company shall, at the time of such termination,
pay to the Employee the severance payment provided in paragraph F of this
Section 4 together with the value of any accrued but unused vacation time and
the amount of all accrued but previously unpaid base salary through the date of
such termination. The Company shall promptly reimburse the Employee for the
amount of any reasonable expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.

 

F.Severance. If the employment of the Employee is terminated by the Company at
the end of the Term of this Employment Agreement, or if the employment of the
Employee is terminated by the Company without cause (whether before the end of
the Term of this Employment Agreement or, if the Employee is employed by the
Company under paragraph E of this Section 4 above, after the Term of this
Employment Agreement has ended), then the Employee shall be paid, as a severance
payment at the time of such termination, the amount of [____________] together
with the value of any accrued but unused vacation time.

 



3

 

 

 

G.Change of Control Severance. In addition to the rights of the Employee under
the Company’s employee benefit plans (paragraph C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) during the Term
and within six (6) months thereafter the employment of the Employee is
concurrently or subsequently terminated (i) by the Company without cause, (ii)
by the expiration of the Term of this Employment Agreement, or (iii) by the
resignation of the Employee because he has reasonably determined in good faith
that his titles, authorities, responsibilities, salary, bonus opportunities or
benefits have been materially diminished, that a material adverse change in his
working conditions has occurred, that his services are no longer required in
light of the Company’s business plan, or the Company has breached this
Employment Agreement, the Company shall pay the Employee, as a severance
payment, at the time of such termination, the amount of [____________] together
with the value of any accrued but unused vacation time, and the amount of all
accrued but previously unpaid base salary through the date of termination and
shall provide him with all of the Employee Benefits under paragraph C of Section
3 above for the longer of twelve (12) months or the full unexpired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Employee may resign pursuant to clause (iii) of this paragraph, the
Employee shall deliver to the Company a written notice of the Employee’s intent
to terminate his employment thereunder, and the Company shall have been given a
reasonable opportunity to cure any such act, omission or condition within thirty
(30) days after the Company’s receipt of such notice.

 

For the purpose of this Employment Agreement, a Change in Control of the Company
has occurred when: (a) any person (defined for the purposes of this paragraph G
to mean any person within the meaning of Section 13 (d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than Navidea, an employee
benefit plan created by its Board of Directors for the benefit of its employees,
or a participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
or an Affiliate of such participant, acquires beneficial ownership (determined
under Rule 13d-3 of the Regulations promulgated by the Securities and Exchange
Commission under Section 13(d) of the Exchange Act) of securities issued by
Navidea having thirty percent (30%) or more of the voting power of all the
voting securities issued by Navidea in the election of Directors at the next
meeting of the holders of voting securities to be held for such purpose; (b) a
majority of the Directors elected at any meeting of the holders of voting
securities of Navidea are persons who were not nominated for such election by
the Board of Directors or a duly constituted committee of the Board of Directors
having authority in such matters; (c) the stockholders of Navidea approve a
merger or consolidation of Navidea with another person other than a merger or
consolidation in which the holders of Navidea’s voting securities issued and
outstanding immediately before such merger or consolidation continue to hold
voting securities in the surviving or resulting corporation (in the same
relative proportions to each other as existed before such event) comprising
eighty percent (80%) or more of the voting power for all purposes of the
surviving or resulting corporation; or (d) the stockholders of Navidea approve a
transfer of substantially all of the assets of Navidea to another person other
than (i) a transfer to a transferee, eighty percent (80%) or more of the voting
power of which is owned or controlled by Navidea or by the holders of Navidea’s
voting securities issued and outstanding immediately before such transfer in the
same relative proportions to each other as existed before such event, or (ii) a
transfer following which Navidea continues the operation of one or more lines of
business that were operated by Navidea prior to the transfer, and a class of
common stock of Navidea remains registered under Section 12 of the Securities
Exchange Act of 1934. The parties hereto agree that for the purpose of
determining the time when a Change of Control has occurred that if any
transaction results from a definite proposal that was made before the end of the
Term of this Employment Agreement but which continued until after the end of the
Term of this Employment Agreement and such transaction is consummated after the
end of the Term of this Employment Agreement, such transaction shall be deemed
to have occurred when the definite proposal was made for the purposes of the
first sentence of this paragraph G of this Section 4. Notwithstanding the
foregoing, before the Employee may resign pursuant to clause (iii) of the first
paragraph of this Section 4(G) , the Employee shall deliver to the Company a
written notice of the Employee’s intent to terminate his employment thereunder,
and the Company shall have been given a reasonable opportunity to cure any such
act, omission or condition within thirty (30) days after the Company’s receipt
of such notice.

 

H.Benefit and Stock Plans. In the event that a benefit plan or Stock Plan which
covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee (e.g., life insurance or
disability insurance), then such benefit plan or Stock Plan shall control the
disposition of the benefits or stock options.

 



4

 

 

 

5.Proprietary Information Agreement. Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.

 

6.Non-Competition. Employee agrees that for so long as he is employed by the
Company under this Employment Agreement and for one (1) year thereafter, the
Employee will not:

 

A.enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);

 

B.engage in any directly Competitive Business for his own account;

 

C.become associated with or interested in through retention or by employment any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity; or

 

D.solicit, interfere with, or endeavor to entice away from the Company, any of
its customers, strategic partners, or sources of supply.

 

Nothing in this Employment Agreement shall preclude Employee from taking
employment in the banking or related financial services industries nor from
investing his personal assets in the securities or any Competitive Business if
such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business. “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:

 

a.is engaged in the development and/or commercialization of products and/or
systems for use in intraoperative detection of cancer, or the development and/or
commercialization of radiopharmaceuticals for the diagnosis or treatment of
disease, or

 

b.reasonably understood to be competitive in the relevant market with products
and/or systems described in clause a above, or

 

c.the Company engages in during the Term of this Employment Agreement pursuant
to a determination of the Board of Directors and from which the Company derives
a material amount of revenue or in which the Company has made a material capital
investment.

 

The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause or at
the end of the Term of this Employment Agreement.

 

7.Arbitration. Any dispute or controversy arising under or in connection with
this Employment Agreement shall be settled exclusively by arbitration in
Columbus, Ohio, in accordance with the non-union employment arbitration rules of
the American Arbitration Association (“AAA”) then in effect. If specific
non-union employment dispute rules are not in effect, then AAA commercial
arbitration rules shall govern the dispute. If the amount claimed exceeds
$100,000, the arbitration shall be before a panel of three arbitrators. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
Company shall indemnify the Employee against and hold him harmless from any
attorney’s fees, court costs and other expenses incurred by the Employee in
connection with the preparation, commencement, prosecution, defense, or
enforcement of any arbitration, award, confirmation or judgment in order to
assert or defend any right or obtain any payment under paragraph C of Section 4
above or under this sentence; without regard to the success of the Employee or
his attorney in any such arbitration or proceeding.

 

8.Attorneys’ Fees and Expenses. Except as otherwise provided in Section 7, in
the event that any action, suit, or other legal or equitable proceeding is
brought by either party to enforce the provisions of this Employment Agreement,
or to obtain money damages for the breach thereof, then the party which
substantially prevails in such action (whether by judgment or settlement) shall
be entitled to recover from the other party all reasonable expenses of such
litigation (including any appeals), including, but not limited to, reasonable
attorneys' fees and disbursements.

 



5

 

 

 

9.Waiver of Jury Trial. EMPLOYEE AND THE COMPANY HEREBY WAIVE THE RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY DISPUTE WHICH ARISES UNDER THIS AGREEMENT.

 

10.Governing Law. The Employment Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to its conflicts of
laws principles.

 

11.Jurisdiction; Service of Process. Any action or proceeding arising out of or
relating to this Agreement shall be brought exclusively in the state or federal
courts located in Franklin County, Ohio, and each of the parties irrevocably
submits to the jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Employment Agreement in any
other court. The parties agree that either or both of them may file a copy of
this Section with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any action or proceeding referred
to in the first sentence of this section may be served on any party anywhere in
the world.

 

12.Validity. The invalidity or unenforceability of any provision or provisions
of this Employment Agreement shall not affect the validity or enforceability of
any other provision of the Employment Agreement, which shall remain in full
force and effect.

 

13.Compliance with Section 409A of the Internal Revenue Code. If, when the
Employee's employment with the Company terminates, the Employee is a "specified
employee" as defined in Section 409A(a)(1)(B)(i) of the Internal Revenue Code,
and if any payments under this Employment Agreement, including payments under
Section 4, will result in additional tax or interest to the Employee under
Section 409A(a)(1)(B) ("Section 409A Penalties"), then despite any provision of
this Employment Agreement to the contrary, the Employee will not be entitled to
payments until the earliest of (a) the date that is at least six months after
termination of the Employee's employment for reasons other than the Employee's
death, (b) the date of the Employee's death, or (c) any earlier date that does
not result in Section 409A Penalties to the Employee. As soon as practicable
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum. Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required. For purposes of this
Agreement, any reference to the Employee's termination of employment will mean
that the Employee has incurred a "separation from service" under Section 409A of
the Internal Revenue Code, and any guidance thereunder.

 

14.Entire Agreement.

 

A.The [______________] Employment Agreements are terminated as of the effective
date of this Employment Agreement, except that awards under the Stock Plans
granted to the Employee in the [_____________] Employment Agreements or in any
previous employment agreement or by the Committee remain in full force and
effect.

 

B.This Employment Agreement constitutes the entire understanding between the
parties with respect to the subject matter hereof, superseding all negotiations,
prior discussions, and preliminary agreements. This Employment Agreement may not
be amended except in writing executed by the parties hereto.

 

15.Effect on Successors of Interest. This Employment Agreement shall inure to
the benefit of and be binding upon heirs, administrators, executors, successors
and assigns of each of the parties hereto. Notwithstanding the above, the
Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.

 

 

 

[Signature Page Follows]

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 

 

NAVIDEA BIOPHARMACEUTICALS, INC. EMPLOYEE                                 By:  
        Mark J. Pykett, President and CEO   [__________]  

 

 

 

 

7

